PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/894,190
Filing Date: 12 Feb 2018
Appellant(s): Greenwood et al.



Meghan M. DeMore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/11/2022.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03/11/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. The rejection of Claims 1-4, 7-10 and 15-16 under 35 U.S.C. 103 as being unpatentable over Salas et al. “Emerging technologies for focal ablation” (2016) “Salas” and further in view of Trachtenberg US 20170027643 A1 “Trachtenberg” and Gillies et al. US 20170071496 A1 “Gillies”.
Appellant's arguments in the appeal brief filed 03/11/2022 have been fully considered but they are not persuasive. 
The appellant states that independent claims 1 and 9 are directed to a method and a system for MRI-guided interstitial thermal therapy that identifies a localized area having the lowest ADC (apparent diffusion coefficient) value, and then targets the laser treatment to the localized area having the lowest ADC value to provide the best results.

The appellant argues that Salas fails to disclose, teach or suggest “defining a boundary of the tumor”, “identifying a localized area of the target site within or on the boundary of the tumor that has the lowest ADC value”, and “activating a laser to deliver the thermal therapy to the localized area having the lowest ADC value using a laser fiber”.


The appellant argues that Trachtenberg fails to cure the deficiencies of Salas since Trachtenberg also fails to disclose, teach, or suggest “identifying a localized area of the target site within or on the boundary of the tumor that has the lowest ADC value” and “activating a laser to deliver the thermal therapy to the localized area having the lowest ADC value using a laser fiber”.

Trachtenberg discloses “a) a one-piece cannula having at least one laser-transmitting fiber fixed thereto” [0011]; “b) the one-piece cannula comprises a composition having a proximal insertion end and a thermal energy-emitting tip” [0012]; “c) Fluid conducting channels fixed to the energy-emitting tip” [0013], “The fluid conducting channels has fluid-carrying dimensions sufficient to transport sufficient liquid at 15° C through the channels to cool both tissue adjacent the channels and the tip during emission from a tissue ablating laser within the thermal energy emitting tip” [0014]. Therefore, Trachtenberg teaches a device that includes a laser-transmitting fiber (i.e. a tissue ablating laser) to emit thermal energy through its tip, but it also has fluid conducting channels to cool the tissue adjacent to the channels and tip to minimize the potential for patient discomfort during treatment. Additionally, Trachtenberg teaches“ By raising the temperature uniformly to irreversible tissue damage levels as monitored in 3 dimensional rotatable colorized temperature maps overlaid onto T2w anatomic pelvic images intersecting the “Regions of Interest”, i.e., the tumor target and adjacent function tissue such as neurovascular bundles which control potency, the distal urethral muscular continence zone, urethra, (continence) and the rectum (bowel function) thereby minimizing or eliminating the common but quality of life robbing side effects of conventional prostate cancer whole prostate therapy by completely destroying the tumor target (MRI detectable, “Index Lesions”) while preserving the adjacent functional tissue from thermal damage by the simultaneous monitoring of tissue temperatures within the target zone and preserved zones viewed by real time MRI thermography and actively and adaptively controlling the delivered energy to only the tumor target” [0078]. Therefore, Trachtenberg teaches 

The appellant argues that Gillies fails to cure the deficiencies of Salas and Trachtenberg since Gillies also fails to disclose, teach, or suggest “identifying a localized area of the target site within or on the boundary of the tumor that has the lowest ADC value” and “activating a laser to deliver the thermal therapy to the localized area having the lowest ADC value using a laser fiber”.
The examiner respectfully disagrees. Although the appellant states that the examiner referred to [0038], within the action, the examiner respectfully asserts that this paragraph was not cited in the office action of 04/13/2021. Rather, paragraph [0032] of Gillies which discloses that FIG. 18 discloses an ADC map (i.e. D) and a low ADC (yellow) is displayed in MIM (i.e. E). Furthermore, the examiner referred to paragraph [0024] of Gillies which states that the “lowest quartile of ADC (highest cell density) were masked in purple to mark Hypdxia”. Areas of high cell density (i.e. associated with the lowest quartile of ADC values) are representative of tumor tissue which results from the proliferation of cell growth. The lowest quartile of ADC would inherently include the lowest value of the ADC value. The ADC (i.e. Apparent diffusion coefficient) value by definition measures the magnitude of diffusion of water molecules within tissue. Cancerous tumors are less likely to allow water diffusion and therefore have lower ADC values than noncancerous tissue. Therefore, the lowest ADC values would inherently be located within or on the boundary of the tumor. Therefore, the examiner respectfully maintains the rejection. 
Additionally, Gillies paragraph [0134] discloses “In some cases, the practice is to classify suspicious imaging tumor volume regions (SImTVs) as dominant or nondominant using semi-quantitative methods, and describe tumor location and extent from the intersection of three spatial maps. […] Dominant t and lowest ADC values. Any other combination with pathologic confirmation would be considered nondominant. Persistence of disease in the dominant lesion is a common mechanism responsible for progression [Pucar D, et al. Int J Radiat Oncol Biol Phys. 2007 69(1):62-69]. Suspicious dominant and nondominant tumor volumes will be targeted for MRI-directed biopsies” [0134]. In this case, dominant tumor regions within tumors are indicated by the absolute lowest ADC values, whereas other regions of the tumor would be the non-dominant tumor regions. Since the “Persistence of disease in the dominant lesion is a common mechanism responsible for progression”, it (i.e. the lowest ADC value) would represent a localized area of the target site within or on the boundary of the tumor to which thermal therapy should be applied as one would want to target the area from where the disease is progressing from. Salas teaches a laser fiber effective for thermally treating tumors and Trachtenberg teaches methods to identify the boundary of a tumor. Since the dominant lesion (i.e. located within dominant tumor region of the tumor having the lowest ADC) is responsible for the progression of disease, it would have been obvious to one of ordinary skill in the to utilize the laser fiber of Salas to deliver thermal therapy specifically targeting the dominant tumor region having the lowest ADC value for treatment and thus curb the progression of disease within the body. 

The appellant argues that the combination of Salas, Trachtenberg and Gillies does not render independent claims 1 and 9 obvious.
The examiner respectfully disagrees and asserts that it would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Salas to include the steps disclosed in Trachtenberg and Gillies such that the activation of the laser fiber tips of Salas can target the localized area of the target site within or on the boundary of the tumor with the lowest ADC value, since applying thermal therapy to a target site (i.e. with the lowest ADC value) 

II. The rejection of Claims 5, 11-13, and 17-19 under 35 U.S.C. 103 as being unpatentable over Salas, Trachtenberg, and Gillies as applied to claims 1-4, 8-9 and 15-16, and further in view of Kumar et al. US 20140074078 A1 “Kumar”.
Appellant's arguments in the appeal brief filed 03/11/2022 have been fully considered but they are not persuasive. 
The appellant argues that Kumar does not cure the deficiencies of Salas, Trachtenberg and Gillies.
The examiner respectfully asserts that Kumar was relied upon to teach “displaying coordinates for adjusting the location of the guide to achieve a desired trajectory for the laser fiber) to a user and “a display” and “a non-transitory computer readable medium including instructions contained thereon that when executed by a processor, cause a processing circuit to […]”. The examiner respectfully asserts that Kumar was not relied upon to teach “identifying a localized area of the target site within or on the boundary of the tumor that has the lowest ADC value” and “activating a laser to deliver the thermal therapy to the localized area having the lowest ADC value using a laser fiber”. Therefore, the examiner respectfully maintains the rejection.

III. The rejection of Claims 6, 14, 20 under 35 U.S.C. 103 as being unpatentable over Salas, Trachtenberg, and Gillies as applied to claims 1-4, 7-10 and 15-16 above, and over Salas, Trachtenberg, Gillies and Kumar as applied to claims 5, 11-13, 17-19 above, respectively, further in view of Greenwood et al. “technical aspects of transrectally delivered MRI-guided laser therapy of prostate cancer” (2011) “Greenwood”.

III. The appellant argues that the Rejections of Claim 6 and 14 under 35 U.S.C. 103 as being unpatentable over Salas, Trachtenberg, Gillies, and in view of Greenwood, and the Rejections of claim 20 as being unpatentable over Salas, Trachtenberg, Gillies, Kumar, and further in view of Greenwood, are improper and should be reversed.
The examiner respectfully asserts that Greenwood was relied upon to teach “prior to activating the laser to deliver the thermal therapy, activating the laser at a low level to verify that the laser fiber is positioned correctly at the target site”. The examiner respectfully asserts that Greenwood was not relied upon to teach “identifying a localized area of the target site within or on the boundary of the tumor that has the lowest ADC value” and “activating a laser to deliver the thermal therapy to the localized area having the lowest ADV using a laser fiber”. Therefore, the examiner respectfully maintains the rejection.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        03/23/2022


Conferees:
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/RANDY C SHAY/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal